Citation Nr: 1037021	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1952 to July 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a noncompensable rating for bilateral hearing loss and from a 
July 2010 rating decision that granted service connection and a 
10 percent rating for tinnitus.  

In July 2009, the Board remanded this matter for additional 
development.  

The issue of an initial rating in excess of 10 percent for 
tinnitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDING OF FACT

The Veteran's hearing loss is manifested by an auditory acuity 
level I in each ear.  The Veteran has difficulty hearing 
conversation or radio or TV broadcasts especially in high 
background noise.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.85 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for bilateral hearing 
loss.   In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Force as a ground radio 
operator.  He contends that his bilateral hearing loss is more 
severe than is contemplated by a noncompensable rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Each disability must 
be considered from the point of view of the veteran working or 
seeking work. 
38 C.F.R. § 4.2.  The Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the puretone 
threshold average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  38 C.F.R. § 4.85.  These averages are entered into a 
table of the rating schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are entered 
into another table of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85.
 
An alternative method of rating exceptional patterns of hearing 
impairment is set forth in 38 C.F.R. § 4.86 but is not applicable 
in this case. 

Examinations for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and a puretone audiometric 
test.  38 C.F.R. § 4.85.  Audiologists must describe the effects 
on occupational functioning and daily activities so that it can 
be determined if an extra-schedular evaluation may be assigned.  
Unlike the rating schedule for hearing loss, the extra-schedular 
provisions do not rely exclusively on objective test results to 
determine if referral is warranted.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  

Service treatment records are silent for any abnormalities of 
hearing acuity or organic ear disease.  Hearing acuity in whisper 
tests on enlistment in June 1952 and discharge in June 1956 was 
satisfactory.  

In October 2004, a VA audiologist noted the Veteran's reports of 
noise exposure as a radio operator in service and a gradual 
degradation in hearing acuity since then with adequate volume but 
deficient clarity.  Puretone hearing acuity thresholds were 
measured as 10, 25, 50, and 70 decibels at 1000, 2000, 3000, and 
4000 Hz respectively in the right ear and 15, 35, 50, and 60 
decibels at the same frequencies in the left ear.  The average 
thresholds were 38.75 decibels in the right ear and 40 decibels 
in the left ear.  Speech discrimination scores were 100 percent 
in the right ear and 92 percent in the left ear.  The numeric 
designation of hearing impairment based on puretone threshold 
average and speech discrimination was level I bilaterally.  The 
audiologist noted that the Veteran was a candidate for hearing 
aids should his disability be designated as service-connected.  
The audiologist diagnosed mild to moderately severe bilateral 
sensorineural hearing loss but with excellent speech 
discrimination.   

In August 2005, a VA audiologist noted the results of an 
examination performed in October 2004 and the Veteran's report of 
a gradual onset of hearing loss for the previous fifteen years 
with greatest difficulty in understanding speech.  The Veteran 
reported that he was exposed to loud radio signals in head phones 
during service and denied any occupational or recreational noise 
exposure.  Puretone hearing acuity thresholds were measured as 
10, 20, 50, and 65 decibels at 1000, 2000, 3000, and 4000 Hz 
respectively in the right ear and 15, 35, 55, and 55 decibels at 
the same frequencies in the left ear.  The average thresholds 
were 36.25 decibels in the right ear and 40 decibels in the left 
ear.  Speech discrimination scores were 92 percent in the right 
ear and 96 percent in the left ear.  The numeric designation of 
hearing impairment based on puretone threshold average and speech 
discrimination was level I bilaterally.  There were no middle ear 
or ear canal abnormalities.  The audiologist diagnosed mild to 
moderate bilateral sensorineural hearing loss.  

In a March 2006 notice of disagreement, the Veteran noted that he 
had no family history of hearing loss and no ear surgery or 
trauma but that he was exposed to high frequency tones as a radio 
operator.  He further noted that he had difficulty following 
conversation in public places and on television and radio 
broadcasts.  In a letter included in a November 2006 substantive 
appeal, the Veteran additionally noted that he asks telephone 
callers to repeat their conversation and is unable to converse by 
telephone with his grandchildren.  He noted that his difficulty 
was with the tone of the conversation and not a lack of adequate 
volume.  However, he also noted that the benefit he sought was 
digital hearing aids.  

In December 2007, a private ear, nose, and throat physician 
examined the Veteran and noted his reported history as a radio 
operator in the 1950s.  A private audiologist noted the results 
of speech discrimination testing that were identical to those 
measured in 2005.  The results were evaluated as excellent by the 
physician.  Puretone hearing acuity test results were shown 
graphically.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 (2008) in order to 
determine the severity of the veteran's bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).
Nevertheless, visual examination of the graphic findings of pure 
tone hearing threshold levels contained in the December 2007 
private audiology report clearly indicate-when compared to the 
August 2005 VA examination audiology findings- that the 
Veteran's hearing has worsened to some extent at one or more 
threshold levels since the last VA examination in 2005.  The 
physician noted that the Veteran was an excellent candidate for 
amplification devices.  

In July 2009, the Board remanded this matter, in part, to obtain 
a new VA examination.     

In July 2010, a VA audiologist noted a review of the claims file 
and accurately summarized the history of noise exposure in 
service, two previous audiometric examinations, and the Veteran's 
subjective hearing difficulties as were previously noted by 
earlier examiners and in the Veteran's statements.  Puretone 
hearing acuity thresholds were measured as 15, 30, 65, and 70 
decibels at 1000, 2000, 3000, and 4000 Hz respectively in the 
right ear and 20, 40, 55, and 70 decibels at the same frequencies 
in the left ear.  The average thresholds were 45 decibels in the 
right ear and 46.25 decibels in the left ear.  Speech 
discrimination scores were 96 percent in the right ear and 100 
percent in the left ear.  The numeric designation of hearing 
impairment based on puretone threshold average and speech 
discrimination was level, I bilaterally.  The audiologist 
diagnosed sloping symmetrical high frequency sensorineural 
heaping loss bilaterally and noted that the Veteran would have 
difficulty hearing conversations in high background noise.  

VA primary care treatment records from 2004 to 2010 showed an on-
going notation of bilateral hearing loss but no indication that 
the Veteran sought or used VA or privately supplied hearing aids.  
The Veteran was 70 years of age on the effective date for service 
connection.  The records are silent regarding any subsequent 
employment or reports by the Veteran of symptoms related to a 
working environment.  

The Board concludes that a compensable rating for bilateral 
hearing loss is not warranted at any time during the period 
covered by this appeal.  The Board concludes that all audiometric 
evaluations in the record are adequate because the tests were 
properly performed by a licensed audiologist and provided 
numerical information that may be applied to the rating criteria.  
Moreover, each audiologist and the private physician discussed 
the Veteran's reported symptoms and the impact of his disability 
on his daily activities.  All concluded that the Veteran was 
likely to have difficulty hearing conversations, that his speech 
discrimination scores were excellent, and that he would benefit 
from the use of hearing aids.  The numerical level of hearing 
impairment shown on all audiometric tests was level I 
bilaterally.  The appropriate percentage evaluation from Table 
VII is noncompensable.  

The Board acknowledges the Veteran's sincerely held belief that 
his hearing difficulties are related to the tone or frequency of 
conversations and not the volume.  The Veteran is competent to 
report the nature of his hearing difficulty and the Board 
concludes that his reports are credible because they are 
consistent and were accepted by the examiners.  However, the 
Board places less probative weight on the Veteran's statement 
that the cause of his disability is related to tone and not 
volume, suggesting that amplification would not be effective.  
Objective test results show that higher amplification is 
necessary at the higher frequencies and that the Veteran has 
excellent speech discrimination.  Several examiners noted that 
the Veteran is a good candidate for hearing aids.  Therefore, the 
Board concludes that the application of the test data to the 
rating criteria tables does contemplate the degree of disability 
which may be improved with the use of hearing aids.   

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral hearing loss 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization.  The Veteran did not report that he was 
employed.  However, even in a work environment, the Veteran's 
conversational difficulties would not result in a marked 
interference with employment that would suggest that the Veteran 
is not adequately compensated by the regular schedular standards 
particularly with the use of hearing aids.  There is no evidence 
of any interference with employment.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 


REMAND

In July 2010, the RO granted service connection for tinnitus and 
assigned an initial rating of 10 percent, effective the date of 
claim in April 2005.  

In correspondence in August 2010, the Veteran expressed 
disagreement with the initial rating.  

The RO has not yet issued a statement of the case regarding a 
higher rating.   The failure to issue a statement of the case is 
a procedural defect requiring remand. Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran and his representative 
with a statement of the case on the issue 
of an initial rating in excess of 10 
percent for tinnitus.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2009).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If timely 
filed, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


